—In a matrimonial action in which the parties were divorced by judgment dated April 30, 1987, the plaintiff appeals from an order of the Supreme Court, Queens County (Corrado, J.), dated May 20, 1991, which denied his application to modify the judgment of divorce to compel a sale of the marital premises.
Ordered that the order is affirmed, with costs.
In this case, it is beyond cavil that the immediate need of the parties for their share of the proceeds from the sale of the marital premises is outweighed by the need of the custodial parent and the children to occupy the home (see, Domestic Relations Law § 236 [B] [5] [d] [3]; Harris v Harris, 154 AD2d 438; Hillmann v Hillmann, 109 AD2d 777). Therefore, in accordance with the terms of the judgment of divorce, the defendant, as custodial parent, is entitled to exclusive possession of the marital residence until the children reach the age of 21 years or are sooner emancipated. Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.